 
 
I 
108th CONGRESS
2d Session
H. R. 4244 
IN THE HOUSE OF REPRESENTATIVES 
 
April 28, 2004 
Mr. Stupak introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To designate the visitor center at the U.S.S. Arizona Memorial in Hawaii as the Pearl Harbor Memorial Site Visitor Center. 
 
 
1.Designation of Pearl Harbor Memorial Site Visitor Center 
(a)DesignationThe visitor center at the U.S.S. Arizona Memorial in Hawaii is hereby designated as the Pearl Harbor Memorial Site Visitor Center. 
(b)ReferenceAny reference to the visitor center at the U.S.S. Arizona Memorial in Hawaii, in any law, regulation, map, document, record, or other paper of the United States shall be considered to be a reference to the Pearl Harbor Memorial Site Visitor Center.  
 
